Exhibit 10.47

A MARK OF [**] IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS BEEN OMITTED. THIS EXHIBIT. INCLUDING THE OMITTED PORTIONS, HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

    LOGO [g259518g14o90.gif]    

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St, London EC2N 2DB

Telephone: 44 20 7545 8000

   

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

SUPPLEMENTAL CONFIRMATION

 

To:  

Fifth Third Bancorp

Fifth Third Center

Cincinnati, Ohio 45263

From:   Deutsche Bank AG, London Branch Subject:   Accelerated Stock Buyback
Ref. No.:   710428 Date:   December 15, 2016

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Deutsche Bank AG, London
Branch (“Deutsche”), with Deutsche Bank Securities Inc. acting as agent, and
Fifth Third Bancorp (“Counterparty”) (together, the “Contracting Parties”) on
the Trade Date specified below. This Supplemental Confirmation is a binding
contract between Deutsche and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of May 21, 2013 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

   December 15, 2016

Forward Price Adjustment Amount:

   [**]*

Calculation Period Start Date:

   December 16, 2016

Scheduled Termination Date:

   March 15, 2017

First Acceleration Date:

   [**]*

Prepayment Amount:

   USD 155,000,000.00

Prepayment Date:

   December 20, 2016

 

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

Management Board: John Cryan (Chairman), Kimberly Hammonds,

Stuart Lewis, Sylvie Matherat, Garth Ritchie, Karl von Rohr, Marcus

Schenck, Christian Sewing, Werner Steinmüller, Jeffrey Urwin.

Deutsche Bank AG is authorised under German Banking Law

(competent authority: European Central Bank and the BaFin,

Germany’s Federal Financial Supervisory Authority) and, in the

United Kingdom, by the Prudential Regulation Authority. It is

subject to supervision by the European Central Bank and by BaFin,

and is subject to limited regulation in the United Kingdom by the

Financial Conduct Authority and the Prudential Regulation

Authority.

Deutsche Bank AG is a joint stock corporation with limited liability

incorporated in the Federal Republic of Germany, Local Court of

Frankfurt am Main, HRB No. 30 000; Branch Registration in

England and Wales BR000005 and Registered Address:

Winchester House, 1 Great Winchester Street, London EC2N 2DB.

Deutsche Bank AG, London Branch is a member of the London

Stock Exchange. (Details about the extent of our authorisation and

regulation by the Prudential Regulation Authority, and regulation by

the Financial Conduct Authority, are available on request or from

www.db.com/en/content/eu_disclosures.htm)

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Initial Shares:    4,843,750 Shares; provided that if, in connection with the
Transaction, Deutsche is unable to borrow or otherwise acquire a number of
Shares equal to the Initial Shares for delivery to Counterparty on the Initial
Share Delivery Date, the Initial Shares delivered on the Initial Share Delivery
Date shall be reduced to such number of Shares that Deutsche is able to so
borrow or otherwise acquire, and Deutsche shall use reasonable good faith
efforts to borrow or otherwise acquire a number of Shares equal to the shortfall
in the Initial Share Delivery and to deliver such additional Shares as soon as
reasonably practicable. The aggregate of all Shares delivered to Counterparty in
respect of the Transaction pursuant to this paragraph shall be the “Initial
Shares” for purposes of “Number of Shares to be Delivered” in the Master
Confirmation. Initial Share Delivery Date:    December 20, 2016 Ordinary
Dividend Amount:    [**]* Scheduled Ex-Dividend Date:    December 28, 2016
Termination Price:    [**]* Additional Relevant Days:    The 5 Exchange Business
Days immediately following the Calculation Period. Reserved Shares:    The
number of Reserved Shares set forth in Annex A to the Master Confirmation shall
be increased by 11,397,059 Shares.

3. Counterparty represents and warrants to Deutsche that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. Deutsche hereby acknowledges that, as publicly disclosed by Counterparty,
Counterparty intends to conduct rescission offers in respect of the Shares (the
“Offers”) during the term of the Transaction. Notwithstanding anything to the
contrary in the Master Confirmation or Supplemental Confirmation, Deutsche
hereby acknowledges and agrees that the Offers will not constitute Tender Offers
for purposes of the Transaction or otherwise violate any representations,
warranties or covenants contained therein.

5. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

[Remainder of Page Intentionally Blank]

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Deutsche) correctly sets forth the terms of the agreement
between Deutsche and Counterparty with respect to any particular Transaction to
which this Master Confirmation relates, by manually signing this Master
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Deutsche Bank Securities Inc., Facsimile No. 646-736-7122.

 

Yours faithfully, DEUTSCHE BANK AG, LONDON BRANCH By:   /s/ Courteney Fornal  
Name: Courteney Fornal   Title: Attorney in Fact By:   /s/ Lars Kestner   Name:
Lars Kestner   Title: Attorney in Fact

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

By:   /s/ Robert Beck   Name: Robert Beck   Title: Director By:   /s/ Courteney
Fornal   Name: Courteney Fornal   Title: Director

Agreed and Accepted By:

FIFTH THIRD BANCORP

By: /s/ James C. Leonard

      Name: James C. Leonard

      Title: Treasurer



 

[Signature Page to FITB ASR Supplemental Confirmation]